Citation Nr: 0949073	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  08-12 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE


Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1969 to January 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 rating decision of the 
Michigan Department of Veterans Affairs Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for remand:  To obtain medical release forms for 
private treatment records and toattempt to secure these 
treatment records if the Veteran provides the appropriate 
release forms; to attempt to secure clinical records dated in 
May 1970; and to obtain an adequate VA examination with an 
opinion.

The law provides that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The duty to assist also includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The medical evidence of record in this case includes a 
current diagnosis of hepatitis C.  The first post-service 
diagnosis of hepatitis C was shown in August 2001 private 
treatment records in which the Veteran's physician, Dr. J., 
diagnosed him with Grade 3 Stage 2 Chronic Hepatitis.  
Medically recognized risk factors for the development of 
hepatitis C include the following:  transfusion of blood or 
blood product before 1992; organ transplant before 1992; 
hemodialysis; tattoos; body piercing; intravenous drug use 
(due to shared instruments); high-risk sexual activity (risk 
is relatively low); intranasal cocaine (due to shared 
instruments); accidental exposure to blood products in health 
care workers or combat medic or corpsman by percutaneous 
(through the skin) exposure or on mucous membrane; and other 
direct percutaneous exposure to blood such as by acupuncture 
with non-sterile needles and sharing of toothbrushes or 
shaving razors.  See VBA Training Letter 01-02 (April 17, 
2001).  

In his April 2008 substantive appeal, the Veteran maintained 
that he contracted hepatitis C in May 1970 from a puncture 
wound after stepping on a sharp object during a short stand 
down while serving in Vietnam.  As a result of this puncture 
wound, the Veteran contends his leg became infected and 
swollen, and he had to be taken to a hospital to receive 
treatment.  He also asserts that he was exposed to blood and 
blood products from wounded soldiers while serving in 
Vietnam.  In addition, the Veteran claims that he may have 
been exposed to hepatitis C from immunizations administered 
by means of a multi-use jet gun injector while serving in 
Vietnam.  The Veteran has denied such things as tattoos, body 
piercing, blood transfusions, intravenous drug use, 
intranasal cocaine use, hemodialysis, and history of multiple 
sexual partners or sexually transmitted diseases (STDs) as 
noted in the July 2006 letter from Dr. H.; the July 2007 VA 
examination report; and in the April 2008 substantive appeal.  

The Veteran is considered competent to relate experiences 
which he claims exposed him during service to risk factors 
for the later development of hepatitis C.  See 38 C.F.R. § 
3.159(a)(2); Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
However, as a lay person, the Veteran is not qualified to 
render a medical opinion as to etiology or diagnosis of the 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

The Veteran's service treatment records show that he received 
routine vaccinations, although they contain no notation as to 
the type of device used to administer the vaccines.  In 
addition, his service treatment records include a May 1970 
medical report documenting the injury to his right foot.  A 
note from the aid station in Vietnam showed that the Veteran 
"stepped on a rock while at beach" and reflected that the 
"stone [was] im[b]ed[d]ed in ball of r[ight] foot."  The 
stone was removed; "some infection [was] present."  The 
note further stated that the Veteran was to return the next 
day for follow up care.  However, there are no ensuing notes 
or treatment records concerning the Veteran's follow up visit 
or subsequent treatment he may have received for his foot 
injury, including any hospitalization.  

Moreover, although the Veteran has denied a history of 
multiple sexual partners or STDs, laboratory reports in 
service treatment records show that tests for STDs were done 
in December 1969, February 1970, and August 1970.  
Specifically, a December 1969 report showed the Veteran's 
blood was tested, and "RPR" (rapid plasma reagin (test for 
syphilis) was negative.  Medical Abbreviations:  24,000 
Conveniences at the Expense of Communications and Safety 290 
(11th ed. 2003).  A February 1970 laboratory report also 
showed that RPR was negative.  However, another form dated on 
the same day-DD Form 1380, U.S. Field Medical Card, dated in 
February 1970--showed a diagnosis of "urethritis, acuto 
gonococci," and it was indicated that this was incurred in 
line of duty and did not exist prior to service ("EPTS"), 
and treatment was shown as "Pro & Pen [with] Benemid."  An 
August 1970 bacteriology report showed clinical data of 
"pos[itive] GC" and a "GC smear" was requested and showed 
"no GND [gram-negative diplococci] seen" and "moderate 
am[oun]t [of] pus cells"  Medical Abbreviations:  24,000 
Conveniences at the Expense of Communications and Safety 142, 
146 (11th ed. 2003) (noting abbreviation "GC" is for 
"gonococci or gonorrhea" and "GND" is for "gram-negative 
diplococci").  

In support of his claim, the Veteran submitted a private 
treatment record, dated in July 2006, in which his physician, 
Dr. H, indicated that he had examined the Veteran and based 
on his examination, it was "possible" that the Veteran's 
1970 injury to his foot during service exposed him to blood 
or blood products and "this may have served as the source 
for his chronic hepatitis C."  Although direct percutaneous 
exposure to blood is among risk factors recognized by VA for 
the development of hepatitis C, service connection generally 
requires more than a "remote possibility" or "pure 
speculation" about a connection between the current disorder 
and service but rather requires that the connection to an 
event, injury, or disease in service should be at least as 
likely as a connection between the claimed disorder and some 
other cause or factor occurring outside of service.  
38 C.F.R. § 3.102 (providing that reasonable doubt "is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility").  
In this regard, Dr. H.'s opinion should have been 
supplemented by more medical information about the "range of 
probability" that the Veteran's hepatitis C is the result of 
his foot injury in service.  38 C.F.R. § 3.159(c)(4); cf. 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting 
that, because it is not permissible for VA to undertake 
additional development to obtain evidence against an 
appellant's case, VA must provide an adequate statement of 
reasons or bases for its decision to pursue such development 
where such development could be reasonably construed as 
obtaining additional evidence for that purpose).  

Concerning this, the Veteran was later afforded a VA 
examination in July 2007.  Unfortunately, the examiner did 
not provide the needed information to supplement Dr. H's 
opinion regarding the Veteran's foot injury in service.  
Instead, the examiner merely stated that the "claimed 
hepatitis C is not due to his infected right foot in 
service" and indicated that risk factors for development of 
the disease were negative.  The VA examiner provided no 
rationale or explanation for this opinion and did not refer 
specifically to Dr. H's opinion or discuss it.  Yet, earlier 
in the report, the examiner noted that the "Veteran denies 
any history of risk factors for the acquisition of hepatitis 
C are negative (sic) such as blood transfusion before 1992, 
past or present IV drug abuse, blood exposure, sin or mucous 
membranes, other than the accidental puncture of the foot."  
(Emphasis added).  Given the ambiguity in the VA examiner's 
report and the lack of explanation for his conclusion, the 
Board finds that additional clarification about the degree of 
likelihood (likely, unlikely, at least as likely connected to 
an event in service as to some other event, injury, or 
disease outside of service) of a connection between the 
puncture wound to the foot in service and the later 
development of hepatitis C is needed in this case.

With regard to other possible risk factors in service, the 
Board notes that the Veteran has denied high-risk sexual 
activity but service treatment records show tests for STDs 
were done on three occasions in December 1969, February 1970, 
and August 1970 with what appeared to be a positive finding 
and treatment in February 1970.  However, the VA examiner 
noted only that the Veteran "had STD workup in service.  It 
was negative for GC."  It is unclear which report in service 
the examiner was referring to, whether he or she was aware 
that there was more than one such report, and whether a test 
being positive or negative for STD has any bearing on 
subsequent development of hepatitis C.  Thus, the Board 
concludes that the examiner should have provided more 
discussion about the STD tests in service and rendered an 
opinion which discussed the degree of likelihood (likely, 
unlikely, at least as likely connected to an event in service 
as to some other event, injury, or disease outside of 
service) that these might have indicated "high-risk sexual 
activity" in service which in turn led to the development of 
hepatitis C in this case.  Therefore, on remand, the RO/AMC 
should seek an opinion on this matter.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  

Finally, the VA examiner did not address whether the Veteran 
may have contracted hepatitis C from immunizations 
administered through airgun injection, as the Veteran alleged 
his immunizations were in his April 2008 substantive appeal.  
Concerning this, VA issued a Fast Letter in June 2004 in 
which it was noted, "The hepatitis B virus is heartier and 
more readily transmitted than hepatitis C.  While there is at 
least one case report of hepatitis B being transmitted by an 
airgun injection, thus far, there have been no case reports 
of HCV (hepatitis C virus) being transmitted by an airgun 
transmission. . . .  Despite the lack of any scientific 
evidence to document transmission of HCV with airgun 
injectors, it is biologically plausible.  It is essential 
that the report upon which the determination of service 
connection is made includes a full discussion of all modes of 
transmission and a rationale as to why the examiner believes 
the airgun" was or was not a likely source of the hepatitis 
C in the particular case being reviewed.  Given the 
requirements for examination reports on this topic as noted 
in the Fast Letter, the Board concludes that an opinion in 
this regard must be obtained on remand.  See VBA Fast Letter 
04-13 (June 29, 2004)

VA has a duty to obtain an adequate medical examination when 
the record contains competent evidence of a current 
disability or symptoms of a current disability; evidence 
establishing that an event, injury, or disease occurred in 
service; an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with 
service or a service-connected disability; and insufficient 
evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Furthermore, if VA undertakes to provide a medical 
examination, the Board must ensure that such examination is 
adequate.  See Barr v. Nicholson, 21 Vet. 303, 311.  While 
the July 2007 VA examiner provided an opinion with regard to 
whether there was an etiological connection between the 
Veteran's disability and its incurrence in service, he failed 
to provide an adequate explanation for his conclusion that 
the above-referenced condition was not due to the Veteran's 
active service.  See Barr at 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that 
the Board can perform a fully informed evaluation of the 
claim).  

Therefore, an examination, based on a review of the record 
and focusing on the relationship and the underlying bases for 
the relationship, or lack thereof, between the Veteran's 
period of active service and his disability, is necessary 
prior to further appellate consideration of the Veteran's 
claim.  Therefore, in order to give the appellant every 
consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 
development of the case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must seek to obtain medical 
release forms from the Veteran for all of 
Dr. H's and Dr. J's private treatment 
records pertaining to his hepatitis C.  
Upon obtaining these release forms, the 
AMC/RO must then attempt to secure these 
above-referenced private treatment 
records.

2.  The AMC/RO must contact the National 
Personnel Records Center (NPRC) or other 
appropriate source and request the 
Veteran's clinical records dated May-June 
1970 as the Veteran has contended that he 
was hospitalized for a week after his foot 
injury in service.  

3.  The Veteran must be afforded an 
appropriate VA examination to determine 
the likelihood that current hepatitis C is 
etiologically related (1) to a May 1970 
foot injury or treatment received 
thereafter; (2) to possible high-risk 
sexual activity as shown by tests for STDs 
on three occasions in service in December 
1969, February 1970, and August 1970; (3) 
to inoculations or vaccinations with 
airgun injectors; or (4) to an event, 
injury, or disease, if any, otherwise 
shown during his period of active service 
in his service treatment records.  Any and 
all studies, tests, and evaluations deemed 
necessary by the examiner must be 
performed.  The examiner must be provided 
with the Veteran's claims file, including 
all service treatment records, VA medical 
records, and private treatment records.  
The examiner must review all pertinent 
records and subsequent VA and private 
treatment records and provide an opinion 
as to:

a.  The likelihood (likely; unlikely; 
at least as likely connected to an 
event in service as to some other 
event, injury, or disease outside of 
service) of a connection between the 
development of hepatitis C in this case 
and the Veteran's foot injury in 
service on the theory that this injury 
or treatment for it exposed him to 
blood or blood products or other direct 
percutaneous exposure to blood. 

b.  Whether testing for STDs on three 
occasions in service in December 1969, 
February 1970, and August 1970 is 
indicative of high-risk sexual activity 
that may constitute a risk factor for 
hepatitis C and, if so, the likelihood 
(likely; unlikely; at least as likely 
connected to an event in service as to 
some other event, injury, or disease 
outside of service) of a connection 
between the development of hepatitis C 
in this case and such sexual activity.  
In rendering this opinion, the examiner 
should clarify whether gonorrhea was 
diagnosed in service in February 1970 
and if so, whether a positive finding 
of an STD makes it any more likely that 
there is a connection between the 
development of hepatitis C in this case 
and the sexual activity in service or 
whether the STD diagnosed in service 
may have any relationship to the later 
development of hepatitis C in this 
case.

c.  The likelihood (likely; unlikely; 
at least as likely connected to an 
event in service as to some other 
event, injury, or disease outside of 
service) of a connection between the 
development of hepatitis C in this case 
and the possible use of jet injector 
airguns to vaccinate and innoculate; 
and

d.  Whether it is at least as likely as 
not that the Veteran's current 
hepatitis C had its onset in service or 
otherwise is causally or etiologically 
related to a disease or injury incurred 
in active service.

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.  

4.  When the development requested has 
been completed, the case must be reviewed 
by the AMC/RO on the basis of additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The case should then be returned to the Board, if 
in order.  The appellant has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious 
treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for 
Veterans Claims for additional development or 
other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009.).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


